                                                             Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 1 of 13




                                                      1 Spire Law, LLC
                                                        Whitney M. DuPree, Esq. (AZ Bar No. 035061)
                                                      2 2572 W. State Road 426, Suite 2088
                                                      3 Oviedo, Florida 32765
                                                        Telephone: (407) 494-0135
                                                      4 Email: whitney@spirelawfirm.com
                                                      5 ashwin@spirelawfirm.com
                                                        lauren@spirelawfirm.com
                                                      6 Attorneys for Defendant
                                                      7
                                                                                   UNITED STATES DISTRICT COURT
                                                      8
                                                                                            DISTRICT OF ARIZONA
                                                      9
                                                     10    Flora Amanda Perez Arias                    No. 2:21-cv-00493-SPL
                                                     11
                                                                               Plaintiff,
                 2572 W. State Rd. 426, Suite 2088




                                                     12
                                                           v.                                          DEFENDANTS’ ANSWER,
                                                     13                                                AFFIRMATIVE DEFENSES AND
Spire Law, LLC

                       Oviedo, FL 32765




                                                     14    Hector Ortiz and Veronica Ortiz d/b/a       COUNTERCLAIMS
                                                           La Estrella Panaderia; Hector Ortiz and
                                                     15    Veronica Ortiz, a married couple; and
                                                     16    John Doe Corporation d/b/a La Estrella
                                                           Panaderia,
                                                     17
                                                     18                        Defendants.

                                                     19
                                                     20           Defendants, HECTOR ORTIZ and VERONICA ORTIZ (the “Individual

                                                     21 Defendants”), and ORTIZ, LLC d/b/a LA ESTRELLA PANADERIA1 (“Ortiz, LLC”)
                                                     22
                                                          (collectively, “Defendants”), by and through their undersigned counsel hereby answer
                                                     23
                                                          Plaintiff’s Complaint in correspondingly numbered paragraphs, and assert defenses and
                                                     24
                                                     25 affirmative defenses, and Counterclaims as follows:
                                                     26
                                                     27
                                                     28           Ortiz, LLC d/b/a La Estrella Panaderia is misidentified in the Complaint as “John
                                                                  1
                                                           Doe Corporation d/b/a La Estrella Panaderia.”
      Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 2 of 13




 1                             PRELIMINARY STATEMENT

 2         1.     Defendants admit that Plaintiff purports to bring claims under the Fair
 3
     Labor Standards Act (“FLSA”), Arizona Minimum Wage Act (“AMWA”), Arizona
 4
 5   Revised Statutes (“A.R.S.”), and the Arizona Wage Act “AWA”), but deny the remaining

 6   allegations in Paragraph 1 of the Complaint.
 7
           2.     Defendants state that the FLSA speaks for itself.
 8
           3.     Defendants state that the AMWA, A.R.S. speaks for itself.
 9
10         4.     Defendants state that the AWA speaks for itself.
11                               JURISDICTION AND VENUE
12
           5.     Admitted for jurisdictional purposes only. Otherwise, denied.
13
14         6.     Admitted that venue is proper. Otherwise, denied.

15                                          PARTIES
16
           7.     Ortiz, LLC is without knowledge and therefore denies the allegations in
17
18   Paragraph 7 of the Complaint.

19         8.     Admitted as to Ortiz, LLC. Denied as to the Individual Defendants.
20
           9.     Admitted as to Ortiz, LLC. Denied as to the Individual Defendants.
21
           10.    Admitted as to Ortiz, LLC. Denied as to the Individual Defendants.
22
23         11.    Admitted only that the Individual Defendants are owners of Ortiz, LLC.
24   Otherwise, denied.
25
           12.    Defendants deny the allegations in Paragraph 12 of the Complaint.
26
27         13.    Admitted that Ortiz, LLC does business as La Estrella Panaderia, is

28   licensed to do business in Arizona, and does business and has offices in Maricopa


                                                    2
      Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 3 of 13




 1   County, Arizona. Otherwise, denied.

 2         14.   Admitted as to Ortiz, LLC. Otherwise, denied.
 3
           15.   Admitted as to Ortiz, LLC. Otherwise, denied.
 4
 5         16.   Defendants deny the allegations in Paragraph 16 of the Complaint.

 6         17.   Defendants state that the Complaint speaks for itself.
 7
           18.   Defendants deny the allegations in Paragraph 18 of the Complaint.
 8
           19.   Admitted as to Ortiz, LLC. Otherwise, denied.
 9
10         20.   Admitted as to Ortiz, LLC. Otherwise, denied.
11         21.   Admitted as to Ortiz, LLC. Otherwise, denied.
12
           22.   Admitted as to Ortiz, LLC. Otherwise, denied.
13
14         23.   Admitted as to Ortiz, LLC. Otherwise, denied.

15         24.   Admitted as to Ortiz, LLC. Otherwise, denied.
16
           25.   Admitted as to Ortiz, LLC. Otherwise, denied.
17
18         26.   Admitted as to Ortiz, LLC. Otherwise, denied.

19         27.   Admitted as to Ortiz, LLC. Otherwise, denied.
20
           28.   Admitted as to Ortiz, LLC. Otherwise, denied.
21
           29.   Admitted as to Ortiz, LLC. Otherwise, denied.
22
23         30.   Admitted as to Ortiz, LLC. Otherwise, denied.
24         31.   Admitted as to Ortiz, LLC. Otherwise, denied.
25
                                 NATURE OF THE CLAIM
26
27         32.   Defendants admit the allegations in Paragraph 32 of the Complaint.

28         33.   Defendants deny the allegations in Paragraph 33 of the Complaint.


                                                3
     Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 4 of 13




 1       34.   Defendants deny the allegations in Paragraph 34 of the Complaint.

 2       35.   Admitted as to Ortiz, LLC. Otherwise, denied.
 3
         36.   Admitted as to Ortiz, LLC. Otherwise, denied.
 4
 5       37.   Defendants deny the allegations in Paragraph 37 of the Complaint.

 6       38.   Defendants deny the allegations in Paragraph 38 of the Complaint.
 7
         39.   Defendants deny the allegations in Paragraph 39 of the Complaint.
 8
         40.   Defendants deny the allegations in Paragraph 40 of the Complaint.
 9
10       41.   Defendants deny the allegations in Paragraph 41 of the Complaint.
11       42.   Defendants deny the allegations in Paragraph 42 of the Complaint.
12
         43.   Defendants deny the allegations in Paragraph 43 of the Complaint.
13
14       44.   Defendants deny the allegations in Paragraph 44 of the Complaint.

15       45.   Defendants deny the allegations in Paragraph 45 of the Complaint.
16
         46.   Defendants deny the allegations in Paragraph 46 of the Complaint.
17
18       47.   Defendants deny the allegations in Paragraph 47 of the Complaint.

19       48.   Defendants deny the allegations in Paragraph 48 of the Complaint.
20
         49.   Admitted as to Ortiz, LLC. Otherwise, denied.
21
         50.   Admitted as to Ortiz, LLC. Otherwise, denied.
22
23       51.   Admitted as to Ortiz, LLC. Otherwise, denied.
24       52.   Admitted as to Ortiz, LLC. Otherwise, denied.
25
         53.   Defendants deny the allegations in Paragraph 53 of the Complaint.
26
27       54.   Admitted as to Ortiz, LLC. Otherwise, denied.

28       55.   Defendants deny the allegations in Paragraph 55 of the Complaint.


                                            4
      Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 5 of 13




 1          56.    Defendants deny the allegations in Paragraph 56 of the Complaint.

 2          57.    Defendants deny the allegations in Paragraph 57 of the Complaint.
 3
                       COUNT ONE: FAIR LABOR STANDARDS ACT
 4                        FAILURE TO PAY MINIMUM WAGE
 5
            58.    Defendants reassert and readopt their responses to Paragraph 1 through 57
 6
     above though fully set forth herein.
 7
 8          59.    Defendants deny the allegations in Paragraph 59 of the Complaint.
 9
            60.    Defendants deny the allegations in Paragraph 60 of the Complaint.
10
            61.    Defendants deny the allegations in Paragraph 61 of the Complaint.
11
12          Defendants deny that Plaintiff is entitled to the relief sought in the unnumbered
13   WHEREFORE, paragraph following Paragraph 61 of the Complaint, as well as its
14
     subsections (A-F).
15
16                    COUNT TWO: ARIZONA MINIMUM WAGE ACT
                          FAILURE TO PAY MINIMUM WAGE
17
18
            62.    Defendants reassert and readopt their responses to Paragraph 1 through 57
19
     above though fully set forth herein.
20
21          63.    Defendants deny the allegations in Paragraph 63 of the Complaint.
22
            64.    Defendants deny the allegations in Paragraph 64 of the Complaint.
23
            65.    Defendants deny the allegations in Paragraph 65 of the Complaint.
24
25          Defendants deny that Plaintiff is entitled to the relief sought in the unnumbered
26   WHEREFORE, paragraph following Paragraph 65 of the Complaint, as well as its
27
     subsections (A-F).
28



                                                  5
       Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 6 of 13




 1                    COUNT THREE: FAIR LABOR STANDARDS ACT
                             FAILURE TO PAY OVERTIME
 2
 3
            66.    Defendants deny the allegations in Paragraph 66 of the Complaint.
 4
 5          67.    Defendants deny the allegations in Paragraph 67 of the Complaint.

 6          68.    Defendants deny the allegations in Paragraph 68 of the Complaint.
 7
            69.    Defendants deny the allegations in Paragraph 69 of the Complaint.
 8
            Defendants deny that Plaintiff is entitled to the relief sought in the unnumbered
 9
10   WHEREFORE, paragraph following Paragraph 69 of the Complaint, as well as its
11   subsections (A-F).
12
                                 DEMAND FOR JURY TRIAL
13
14          Defendants deny that Plaintiff will present any issue for a jury to try.

15                                     GENERAL DENIAL
16
            Any and all allegations not expressly admitted are denied.
17
18                                      FIRST DEFENSE

19          Plaintiff’s claims are barred because Plaintiff was paid all wages due.
20
                                       SECOND DEFENSE
21
            Plaintiff cannot establish that any acts or omissions of Defendants were in willful
22
23 violation of the FLSA.
24                                      THIRD DEFENSE
25
            Plaintiff cannot establish that any acts or omissions of Defendants were in willful
26
27 violation of the AMWA.
28



                                                   6
        Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 7 of 13




 1                                      FOURTH DEFENSE

 2           Plaintiff’s claims are barred, in whole or in part, on the basis of unclean hands.
 3
                                         FIFTH DEFENSE
 4
 5           Plaintiff’s claims are barred, in whole or in part, because Plaintiff did not work the

 6 hours claimed.
 7
                                         SIXTH DEFENSE
 8
             Plaintiff cannot establish that the Individual Defendants are subject to liability
 9
10    under any of the causes of action Plaintiff has pled.
11                                     SEVENTH DEFENSE
12
             Because Plaintiff’s Complaint is phrased in vague and conclusory terms,
13
14 Defendants cannot fully anticipate all defenses which may be applicable to this action.
15 Accordingly, the right to assert additional defenses, to the extent such defenses are
16
   applicable, is hereby reserved.
17
18               DEFENDANTS’ COUNTERCLAIMS AGAINST PLAINTIFF

19           Defendant/Counter-Plaintiff ORTIZ, LLC (“Counter-Plaintiff”) files these
20
     counterclaims against Plaintiff/Counter-Defendant Flora Amanda Perez Arias, and alleges
21
     as follows.
22
23                               PARTIES AND JURISDICTION
24           1.      This Court has supplemental jurisdiction as to these counterclaims pursuant
25
      to 28 U.S.C. §1367, as the counterclaims are so related to the claims in the action over
26
27    which this Court has original jurisdiction that they form part of the same case or

28    controversy.


                                                    7
      Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 8 of 13




 1          2.     At all times material hereto, Plaintiff/Counter-Defendant Flora Amanda

 2   Perez Arias (“Counter-Defendant”), is an individual residing in Maricopa County,
 3
     Arizona.
 4
 5          3.     Counter-Plaintiff at all times material hereto is an Arizona company, with

 6   its principal place of business at 819 E Broadway Road, Mesa, Arizona 85204.
 7
            4.     All events giving rise to this claim occurred in Maricopa County, Arizona.
 8
                                      GENERAL ALLEGATIONS
 9
10          5.     Counter-Plaintiff operates La Estrella Panaderia, a bakery located in Mesa,
11   Arizona.
12
            6.     Counter-Defendant worked as a cashier for Counter-Plaintiff from
13
14   approximately 2006 to December 2020.

15          7.     In December 2020, Counter-Plaintiff learned information suggesting that
16
     Counter-Defendant had been stealing from Counter-Plaintiff. Counter-Plaintiff brought
17
18   this information to Counter-Defendant’s attention. Counter-Defendant denied the

19   allegation.
20
            8.     Due to the seriousness of the information and potential violation, Counter-
21
     Plaintiff suspended Counter-Defendant for five (5) days while Counter-Plaintiff
22
23   investigated the matter.
24          9.     During the investigation, Counter-Plaintiff discovered that Counter-
25
     Defendant had stolen approximately $5,000.00 in revenue from Counter-Plaintiff per
26
27   month over the course of thirteen (13) years by falsely recording paid transactions as

28   customer giveaways, then keeping the money from these paid transactions for herself.


                                                  8
      Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 9 of 13




 1             10.   As a result of its investigation, Counter-Plaintiff terminated Counter-

 2   Defendant’s employment.
 3
                                      COUNT I: CONVERSION
 4
 5             11.   Counter-Plaintiff incorporates and reallege paragraphs 1 through 10 herein.

 6             12.   Counter-Defendant exercised dominion over money belonging to Counter-
 7
     Plaintiff and without justification converted it to her own use.
 8
               13.   As a result of these acts of conversion, Counter-Plaintiff has been harmed.
 9
10
11             WHEREFORE, Counter-Plaintiff respectfully requests that the Court enter final
12   judgment against Counter-Defendant for compensatory and consequential damages,
13
     together with interest, costs and all other equitable and legal relief as the Court deems just
14
15   and appropriate.

16                        COUNT II: BREACH OF IMPLIED COVENANT
17
18             14.   Counter-Plaintiff incorporates and realleges paragraphs 1 through 13
19
     herein.
20
               15.   At all times relevant to this matter, Counter-Defendant was an employee of
21
22   Counter-Plaintiff.
23
               16.   As an employee, Counter-Defendant owed Counter-Plaintiff a fiduciary
24
     duty under Arizona law. As such, a special relationship existed between Counter-
25
26   Defendant and Counter-Plaintiff.
27             17.   Implied in the agreement between Counter-Defendant and Counter-Plaintiff
28



                                                    9
     Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 10 of 13




 1   is a covenant that Counter-Defendant would not do anything to deprive Counter-Plaintiff

 2   of the benefits of the agreement between them and that Counter-Defendant would
 3
     perform her obligations under the agreement in such a manner as to ensure that the
 4
 5   purpose of the agreement was accomplished.

 6             18.   By virtue of the acts alleged herein, Counter-Defendant breached the
 7
     implied covenant of good faith and fair dealing in the agreement and deprived Counter-
 8
     Plaintiff of the benefits of their bargain.
 9
10             19.   As a result of Counter-Defendant’s actions as alleged above, Counter-
11   Plaintiff has suffered damages.
12
               WHEREFORE, Counter-Plaintiff respectfully requests that the Court enter final
13
14   judgment against Counter-Defendant for compensatory and consequential damages,

15   together with interest, costs and all other equitable and legal relief as the Court deems just
16
     and appropriate.
17
18         COUNT III: BREACH OF FIDUCIARY DUTY OF GOOD FAITH AND
                        LOYALTY TO COUNTER-PLAINTIFF
19
               20.   Counter-Plaintiff incorporates and realleges paragraphs 1 through 19
20
21   herein.
22             21.   As an employee, Counter-Defendant owed Counter-Plaintiff a fiduciary
23
     duty under Arizona law. As such, a special relationship existed between Counter-
24
25   Defendant and Counter-Plaintiff.

26             22.   On account of Counter-Defendant’s responsibility to operate a cash register
27
     for Counter-Plaintiff, Counter-Defendant’s duties of loyalty and candor to Counter-
28



                                                   10
     Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 11 of 13




 1   Plaintiff include, among other things, the duties to (a) act in good faith and (b) follow

 2   Counter-Plaintiff’s rules and procedures and (c) safeguard Counter-Plaintiff’s money.
 3
               23.   By virtue of the acts alleged herein, Counter-Defendant breached these
 4
 5   duties and has harmed and will continue to harm Counter-Plaintiff.

 6             24.   As a result of Counter-Defendant’s actions as alleged above, Counter-
 7
     Plaintiff has suffered damages.
 8
               WHEREFORE, Counter-Plaintiff respectfully requests that the Court enter final
 9
10   judgment against Counter-Defendant for compensatory and consequential damages,
11   together with interest, costs and all other equitable and legal relief as the Court deems just
12
     and appropriate.
13
14                             COUNT IV: UNJUST ENRICHMENT

15             25.   Counter-Plaintiff incorporates and realleges paragraphs 1 through 24
16
     herein.
17
18             26.   Counter-Plaintiff has performed its obligations to the Counter-Defendant by

19   paying her the appropriate minimum wage and overtime as required by both state and
20
     federal statutes.
21
               27.   Counter-Defendant deliberately and maliciously diverted revenue from
22
23   Counter-Plaintiff to herself.
24             28.   Counter-Defendant received benefits from the stolen revenue which she is
25
     not entitled to and has been unjustly enriched at the expense of Counter-Plaintiff.
26
27             WHEREFORE, Counter-Plaintiff respectfully requests that the Court enter final

28   judgment against Counter-Defendant for compensatory and consequential damages,


                                                  11
     Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 12 of 13




 1   together with interest, costs and all other equitable and legal relief as the Court deems just

 2   and appropriate.
 3
                                           COUNT V: FRAUD
 4
 5             29.    Counter-Plaintiff incorporates and realleges paragraphs 1 through 28

 6   herein.
 7
               30.    Counter-Defendant falsely recorded paid transactions as customer
 8
     giveaways, then kept the money from these paid transactions for herself.
 9
10             31.    Counter-Defendant falsely represented to Counter-Plaintiff that these paid
11   transactions were customer giveaways, intending that Counter-Plaintiff rely on this false
12
     representation and thereby be unaware that Counter-Defendant was in fact stealing
13
14   Counter-Plaintiff’s money.

15             32.    Counter-Plaintiff in fact relied upon Counter-Defendant’s false
16
     representations and as a result suffered approximately $80,000.00 in damages, equal to
17
18   the amount of Counter-Plaintiff’s money that Counter-Defendant stole through this

19   fraudulent scheme.
20
               WHEREFORE, Counter-Plaintiff respectfully requests that the Court enter final
21
     judgment against Counter-Defendant for compensatory and consequential damages,
22
23   together with interest, costs and all other equitable and legal relief as the Court deems just
24   and appropriate.
25
                                     DEMAND FOR JURY TRIAL
26
27             Counter-Plaintiff demands a trial by jury on all issues so triable.
28



                                                     12
      Case 2:21-cv-00493-SPL Document 12 Filed 05/27/21 Page 13 of 13




 1                                      Respectfully submitted,
                                        Spire Law, LLC
 2                                      2572 W. State Road 426, Suite 2088
 3                                      Oviedo, Florida 32765

 4                                      By: /s/Whitney M. DuPree
 5                                          Whitney M. DuPree, Esq.
                                            Arizona Bar No. 035061
 6                                          whitney@spirelawfirm.com
                                            ashwin@spirelawfirm.com
 7
                                            lauren@spirelawfirm.com
 8
                                        Attorney for Defendants/Counter-Plaintiffs |
 9
                                        Hector Ortiz, Veronica Ortiz, and Ortiz, LLC
10                                      d/b/a La Estrella Panaderia
11
12
   Original electronically filed
13 this 27th day of May, 2021, to:
14
   Clifford P. Bendau, II, Esq.
15 BENDAU & BENDAU PLLC
16 P.O. Box 97066
   Phoenix, Arizona 85060
17 Attorneys for Plaintiff
18
19
20
21
22
23
24
25
26
27
28



                                          13
